DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/20/2020 and 02/09/2021 have been received and considered. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Objections
Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim –cannot depend from any other multiple dependent claim, for example, claim 3.  See MPEP § 608.01(n).  
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim –cannot depend from any other multiple dependent claim, for example, claim 7.  See MPEP § 608.01(n).  
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim –cannot depend from any other multiple dependent claim, for example, claim 9.  See MPEP § 608.01(n).  
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim –cannot depend from any other multiple dependent claim, for example, claims 7, 9 and 10.  See MPEP § 608.01(n).
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim –cannot depend from any other multiple dependent claim, for example, claims 7, 9, 10 and 11.  See MPEP § 608.01(n).
Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim –cannot depend from any other multiple dependent claim, for example, claims 7, 9-12.  See MPEP § 608.01(n).
Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim –cannot depend from any other multiple dependent claim, for example, claims 7, 9-13.  See MPEP § 608.01(n).
Accordingly, the claims 4, 9-14 have not been further treated on the merits.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-10, 12-15, 17-21  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-15, 18-22 of copending Application No. 16/315303. Although the claims at issue are not identical, they are not patentably distinct from each other. The subject matter claimed in the instant application is fully disclosed in the copending Application and is covered by the copending Application and the application are claiming common subject matter, as follows: 
Present Application
Application 16/315303
1. A computer-implemented method for use in optimization of parameters of a system, product, or process, the method comprising: 

(A) establishing, by one or more computing devices, an optimization procedure for a system, product, or process, wherein the system, product, or process has an evaluable performance that is dependent on values of one or more adjustable parameters; 
(B) receiving, by the one or more computing devices, one or more prior evaluations of performance of the system, product, or process, the one or more prior evaluations being respectively associated with one or more prior variants of the system, product, or process, the one or more prior variants each being defined by a set of values for the one or more adjustable parameters; 

(C) utilizing, by the one or more computing devices, an optimization algorithm to generate a suggested variant based at least in part on the one or more prior evaluations of performance and the associated set of values, the suggested variant being defined by a suggested set of values for the one or more adjustable parameters; 

(D) receiving, by the one or more computing devices, one or more intermediate evaluations of performance of the suggested variant, the intermediate evaluations having been obtained from on an ongoing evaluation of the suggested variant; 



(E) performing, by the one or more computing devices, non-parametric regression, based on the intermediate evaluations and the prior evaluations, to determine whether to perform early-stopping of the ongoing evaluation of the suggested variant; 


(F) and in response to determining that early-stopping is to be performed, causing, by the one or more computing devices, early-stopping to be performed in respect of the ongoing evaluation or providing an indication that early-stopping should be performed. 

1. A computer-implemented method for use in optimization of parameter values for machine-learning models, the method comprising: 

receiving, by one or more computing devices, one or more prior evaluations of performance of a machine learning model, the one or more prior evaluations being respectively associated with one or more prior variants of the machine-learning model (Corresponding to limitation A), the one or more prior variants of the machine-learning model each having been configured using a different set of adjustable parameter values (Corresponding to limitation B); 





utilizing, by the one or more computing devices, an optimization algorithm to generate a suggested variant of the machine-learning model based at least in part on the one or more prior evaluations of performance and the associated set of adjustable parameter values, the suggested variant of the machine-learning model being defined by a suggested set of adjustable parameter values (Corresponding to limitation C); 
receiving, by the one or more computing devices, one or more intermediate evaluations of performance of the suggested variant of the machine-learning model, the intermediate evaluations having been obtained from an ongoing evaluation of the suggested variant of the machine-learning model (Corresponding to limitation D); 

performing, by the one or more computing devices, non-parametric regression, based on the intermediate evaluations and the prior evaluations, to determine whether to perform early-stopping of the ongoing evaluation of the suggested variant of the machine-learning model (Corresponding to limitation E); 

and in response to determining that early-stopping is to be performed, causing, by the one or more computing devices, early-stopping to be performed in respect of the ongoing evaluation of the suggested variant of the machine-learning model (Corresponding to limitation F).

2. The method of claim 1, wherein performing, by the one or more computing devices, non-parametric regression to determine whether to perform early-stopping of the ongoing evaluation of the suggested variant comprises: determining, by the one or more computing devices based on the non-parametric regression, a probability of a final performance of the suggested variant exceeding a current best performance as indicated by one of the prior evaluations of performance of a prior variant; determining, by the one or more computing devices, whether to perform early-stopping of the ongoing evaluation based on a comparison of the determined probability with a threshold.
2. The method of claim 1, wherein performing, by the one or more computing devices, non-parametric regression to determine whether to perform early-stopping of the ongoing evaluation of the suggested variant of the machine-learning model comprises: determining, by the one or more computing devices based on the non-parametric regression, a probability of a final performance of the suggested variant of the machine-learning model exceeding a current best performance as indicated by one of the prior evaluations of performance of a prior variant of the machine-learning model; determining, by the one or more computing devices, whether to perform early-stopping of the ongoing evaluation based on a comparison of the determined probability with a threshold.
3. The method of claim 1 or claim 2, wherein performing, by the one or more computing devices, non-parametric regression to determine whether to perform early-stopping of the ongoing evaluation of the suggested variant comprises: measuring, by the one or more computing devices, a similarity between a performance curve that is based on the intermediate evaluations and a performance curve corresponding to performance of a current best variant that is based on the prior evaluation for the current best variant.
3. The method of claim 1 or claim 2, wherein performing, by the one or more computing devices, non-parametric regression to determine whether to perform early-stopping of the ongoing evaluation of the suggested variant of the machine-learning model comprises: measuring, by the one or more computing devices, a similarity between a performance curve that is based on the intermediate evaluations and a performance curve corresponding to performance of a current best variant of the machine-learning model that is based on the prior evaluation for the current best variant of the machine-learning model.
4. The method of claim 1, 2 or 3, further comprising performing, by the one or more computing devices, transfer learning to obtain initial values for the one or more adjustable parameters, wherein performing, by the one or more computing devices, transfer learning comprises: identifying, by the one or more computing devices, a plurality of prior optimization procedures, the plurality of prior optimization procedures organized in a sequence; and building, by the one or more computing devices, a plurality of Gaussian Process regressors respectively for the plurality of prior optimization procedures, wherein the Gaussian Process regressor for each prior optimization procedure is trained on one or more residuals relative to the Gaussian Process regressor for the previous prior optimization procedure in the sequence.
4. The method of claim 1, 2 or 3, further comprising performing, by the one or more computing devices, transfer learning to obtain initial values for the one or more adjustable parameters of the machine-learning model, wherein performing, by the one or more computing devices, transfer learning comprises: identifying, by the one or more computing devices, a plurality of previously-optimized machine-learned models, the plurality of previously-optimized machine-learned models being organized in a sequence; and building, by the one or more computing devices, a plurality of Gaussian Process regressors respectively for the plurality of previously-optimized machine-learned models, wherein the Gaussian Process regressor for each previously-optimized machine-learned model is trained on one or more residuals relative to the Gaussian Process regressor for the previous previously-optimized machine-learned model in the sequence.
5. A computer system operable to suggest trial parameters, the computer system comprising: a database that stores one or more results respectively associated with one or more trials of a study, the one or more trials for the study respectively comprising one or more sets of values for one or more adjustable parameters associated with the study, the result for each trial comprising an evaluation of the corresponding set of values for the one or more adjustable parameters; one or more processors; and one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors, cause the computer system to perform operations, the operations comprising: performing one or more black-box optimization techniques to generate a suggested trial based at least in part on the one or more results and the one or more sets of values respectively associated with the one or more results, the suggested trial including a suggested set of values for the one or more adjustable parameters; accepting an adjustment to the suggested trial from a user, the adjustment comprising at least one change to the suggested set of values to form an adjusted set of values; receiving a new result obtained through evaluation of the adjusted set of values; and associating the new result and the adjusted set of values with the study in the database.
5. A computer system operable to suggest parameter values for machine-learned models, the computer system comprising: a database that stores one or more results respectively associated with one or more sets of parameter values for one or more adjustable parameters of a machine-learned model, the result for each set of parameter values comprising an evaluation of the machine-learned model constructed with such set of parameter values for the one or more adjustable parameters; one or more processors; and one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors, cause the computer system to perform operations, the operations comprising: performing one or more black box optimization techniques to generate a suggested set of parameter values for the one or more adjustable parameters of the machine-learned model based at least in part on the one or more results and the one or more sets of parameter values respectively associated with the one or more results; accepting an adjustment to the suggested set of parameter values from a user, the adjustment comprising at least one change to the suggested set of parameter values to form an adjusted set of parameter values; receiving a new result obtained through evaluation of the machine-learned model constructed with the adjusted set of parameter values; and associating the new result and the adjusted set of parameter values with the one or more results and the one or more sets of parameter values in the database.
6. The computer system of claim 5, wherein the operations further comprise: generating a second suggested trial based at least in part on the new result for the adjusted set of values, the second suggested trial including a second suggested set of values for the one or more adjustable parameters.
6. The computer system of claim 5, wherein the operations further comprise: generating a second suggested set of parameter values for the one or more adjustable parameters of the machine-learned model based at least in part on the new result for the adjusted set of parameter values.
7. The computer system of claim 5 or claim 6, wherein the operations further comprise performing a plurality of rounds of generation of suggested trials using at least two different black-box optimization techniques.
8. The computer system of claim 5, 6, or 7, wherein the operations further comprise performing a plurality of rounds of generation of suggested sets of parameter values using at least two different black box optimization techniques.
8. The computer system of claim 7, wherein the operations further comprise automatically and dynamically changing black-box optimization techniques between at least two of the plurality of rounds of generation of suggested trials.


9. The computer system of claim 8, wherein the operations further comprise automatically changing black box optimization techniques between at least two of the plurality of rounds of generation of suggested sets of parameter values.
9. The computer system of any claim 5-8, wherein the one or more black-box optimization techniques are stateless so as to enable switching between black-box optimization techniques during the study.
10. The computer system of claim 8, wherein the at least two different black box optimization techniques are stateless so as to enable switching between black box optimization techniques between at least two of the plurality of rounds of generation of suggested sets of parameter values.
 10. The computer system of claim 5, 6, or 9, wherein the operations further comprise: performing a plurality of rounds of generation of suggested trials; receiving a change to a feasible set of values for at least one of the one or more adjustable parameters between at least two of the plurality of rounds of generation of suggested trials.
 11. The computer system of claim 5, 6, or 7, wherein the operations further comprise: performing a plurality of rounds of generation of suggested sets of parameter values; receiving a change to a feasible set of values for at least one of the one or more adjustable parameters of the machine-learned model between at least two of the plurality of rounds of generation of suggested sets of parameter values.
12. The computer system of any claim 5-11, wherein the operations further comprise: receiving intermediate statistics associated with an ongoing trial; and performing non-parametric regression on the intermediate statistics to determine whether to perform early stopping of the ongoing trial.
12. The computer system of any claim 5-11, wherein the operations further comprise: receiving intermediate statistics associated with an ongoing evaluation of an additional set of parameter values; and performing non-parametric regression on the intermediate statistics to determine whether to perform early stopping of the ongoing evaluation.
13. The computer system of any claim 5-12, wherein the operations further comprise performing transfer learning to obtain initial values for the one or more adjustable parameters, wherein performing transfer learning comprises: identifying a plurality of studies, the plurality of studies organized in a sequence; and building a plurality of Gaussian Process regressors respectively for the plurality of studies, wherein the Gaussian Process regressor for each study is trained on one or more residuals relative to the Gaussian Process regressor for the previous study in the sequence.
13. The computer system of any claim 5-12, wherein the operations further comprise performing transfer learning to obtain initial parameter values for the one or more adjustable parameters, wherein performing transfer learning comprises: identifying a plurality of previously studied machine-learned models, the plurality of previously studied machine-learned models organized in a sequence; and building a plurality of Gaussian Process regressors respectively for the plurality of previously studied machine-learned models, wherein the Gaussian Process regressor for each previously studied machine-learned model is trained on one or more residuals relative to the Gaussian Process regressor for the previous previously studied machine-learned model in the sequence.
14. The computer system of any claim 5-13, wherein the operations further comprise providing for display a parallel coordinates visualization of the one or more results and the one or more sets of values for the one or more adjustable parameters.
14. The computer system of any claim 5-13, wherein the operations further comprise providing for display a parallel coordinates visualization of the one or more results and the one or more sets of parameter values for the one or more adjustable parameters.
15. A computer-implemented method to suggest trial parameters, the method comprising: establishing, by one or more computing devices, a study that comprises one or more adjustable parameters; receiving, by the one or more computing devices, one or more results respectively associated with one or more trials of the study, the one or more trials respectively comprising one or more sets of values for the one or more adjustable parameters, the result for each trial comprising an evaluation of the corresponding set of values for the one or more adjustable parameters; generating, by the one or more computing devices, a suggested trial based at least in part on the one or more results and the one or more sets of values, the suggested trial including a suggested set of values for the one or more adjustable parameters; receiving, by the one or more computing devices, an adjustment to the suggested trial from a user, the adjustment comprising at least one change to the suggested set of values to form an adjusted set of values; receiving, by the one or more computing devices, a new result associated with the adjusted set of values; and associating, by the one or more computing devices, the new result and the adjusted set of values with the study.
15. A computer-implemented method to suggest parameter values for machine-learned models, the method comprising: receiving, by the one or more computing devices, one or more results respectively associated with one or more sets of parameter values for one or more adjustable parameters of a machine-learned model, the result for each set of parameter values comprising an evaluation of the machine-learned model constructed with such set of parameter values for the one or more adjustable parameters; generating, by the one or more computing devices, a suggested set of parameter values for the one or more adjustable parameters of the machine-learned model based at least in part on the one or more results and the one or more sets of parameter values respectively associated with the one or more results; receiving, by the one or more computing devices, an adjustment to the suggested set of parameter values from a user, the adjustment comprising at least one change to the suggested set of parameter values to form an adjusted set of parameter values; receiving, by the one or more computing devices, a new result associated with the adjusted set of parameter values; and associating, by the one or more computing devices, the new result and the adjusted set of parameter values with the one or more results and the one or more sets of parameter values.
17. The computer-implemented method of claim 16, wherein: generating, by the one or more computing devices, the suggested trial comprises performing, by the one or more computing devices, a first black-box optimization technique to generate the suggested trial based at least in part on the one or more results and the one or more sets of values; and generating, by the one or more computing devices, the second suggested trial comprises performing, by the one or more computing devices, a second black-box optimization technique to generate the second suggested trial based at least in part on the new result for the adjusted set of values; wherein the second black-box optimization technique is different from the first black-box optimization technique.
18. The computer-implemented method of claim 17, wherein: generating, by the one or more computing devices, the suggested set of parameter values comprises performing, by the one or more computing devices, a first black box optimization technique to generate the suggested set of parameter values based at least in part on the one or more results and the one or more sets of parameter values; and generating, by the one or more computing devices, the second suggested set of parameter values comprises performing, by the one or more computing devices, a second black box optimization technique to generate the second suggested set of parameter values based at least in part on the new result for the adjusted set of values; wherein the second black box optimization technique is different from the first black box optimization technique.


18. The computer-implemented method of claim 17, further comprising: prior to performing, by the one or more computing devices, the second black-box optimization technique to generate the second suggested trial, receiving, by the one or more computing devices, a user input that selects the second black-box optimization technique from a plurality of available black-box optimization techniques.
19. The computer-implemented method of claim 18, further comprising: prior to performing, by the one or more computing devices, the second black box optimization technique to generate the second suggested set of parameter values, receiving, by the one or more computing devices, a user input that selects the second black box optimization technique from a plurality of available black box optimization techniques.
19. The computer-implemented method of claim 17, further comprising: prior to performing, by the one or more computing devices, the second black-box optimization technique to generate the second suggested trial, automatically selecting, by the one or more computing devices, the second black-box optimization technique from a plurality of available black-box optimization techniques.
20. The computer-implemented method of claim 18, further comprising: prior to performing, by the one or more computing devices, the second black box optimization technique to generate the second suggested set of parameter values, automatically selecting, by the one or more computing devices, the second black box optimization technique from a plurality of available black box optimization techniques.
20. The computer-implemented method of claim 19, wherein automatically selecting, by the one or more computing devices, the second black-box optimization technique from the plurality of available black-box optimization techniques comprises automatically selecting, by the one or more computing devices, the second black-box optimization technique from the plurality of available black-box optimization techniques based at least in part on one or more of: a total number of trials associated with the study; a total number of adjustable parameters associated with the study; and a user-defined setting indicative of a desired processing time.


21. The computer-implemented method of claim 20, wherein automatically selecting,
by the one or more computing devices, the second black box optimization technique from the plurality of available black box optimization techniques comprises automatically selecting, by the one or more computing devices, the second black box optimization technique from the plurality of available black box optimization techniques based at least in part on one or more
of: a total number of results associated with the machine-learned model; a total number of
adjustable parameters associated with the machine-learned model; and a user-defined setting indicative of a desired processing time.
21. The computer-implemented method of claim 15, wherein generating, by the one or more computing devices, the suggested trial based at least in part on the one or more results and the one or more sets of values comprises: requesting, by the one or more computing devices via an internal abstract policy, generation of the suggested trial by an external custom policy provided by the user; and receiving, by the one or more computing devices, the suggested trial from the external custom policy provided by the user.
22. The computer-implemented method of any of claims 15-21, wherein generating,
by the one or more computing devices, the suggested set of parameter values based at least in part on the one or more results and the one or more sets of parameter values comprises: requesting, by the one or more computing devices via an internal abstract policy,
generation of the suggested set of parameter values by an external custom policy provided by the user; and receiving, by the one or more computing devices, the suggested set of parameter values from the external custom policy provided by the user.


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6, 10-13, 15-16 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dirac et al. (U.S. Patent No. 10,257,275 B1).
Regarding claim 1, Dirac teaches a computer-implemented method for use in optimization of parameters of a system, product, or process, the method comprising: 
establishing, by one or more computing devices, an optimization procedure for a system, product, or process, wherein the system, product, or process has an evaluable performance that is dependent on values of one or more adjustable parameters (col. 3, line 33-66, col. 4, line 49-67, the optimization tool may determine a definition of, or a formula, for, an objective function which is to be maximized or minimized with respect to the optimization target environment; having identified the objective function and the tunable parameters, the optimization tool may generate a Bayesian optimization model using Gaussian process priors to represent the execution environment to be maximized; a number of iterations of executions of the Bayesian model using Gaussian Process priors may be performed, interleaved with iterations of execution results collection from the environment; the iteration of model execution and observation collection may be repeated until either the targeted extremum of the objective function has been attained or until the resources available for the optimization task have been exhausted); 
receiving, by the one or more computing devices, one or more prior evaluations of performance of the system, product, or process, the one or more prior evaluations being respectively associated with one or more prior variants of the system, product, or process, the one or more prior variants each being defined by a set of values for the one or more adjustable parameters (col. 4, line 49-67, a number of iterations of executions of the Bayesian model using Gaussian Process priors may be performed, interleaved with iterations of execution results collection from the environment; the model input parameter value setting used for a given iteration may be based at least in part on the execution results (and the corresponding objective function value) obtained from the most recent collection of execution results from the execution environment); 
utilizing, by the one or more computing devices, an optimization algorithm to generate a suggested variant based at least in part on the one or more prior evaluations of performance and the associated set of values, the suggested variant being defined by a suggested set of values for the one or more adjustable parameters (col. 4, line 49-67, col. 5, line 1-6, a number of iterations of executions of the Bayesian model using Gaussian Process priors may be performed, interleaved with iterations of execution results collection from the environment; the model input parameter value setting used for a given iteration may be based at least in part on the execution results (and the corresponding objective function value) obtained from the most recent collection of execution results from the execution environment; the iteration of model execution and observation collection may be repeated until either the targeted extremum of the objective function has been attained or until the resources available for the optimization task have been exhausted); 
receiving, by the one or more computing devices, one or more intermediate evaluations of performance of the suggested variant, the intermediate evaluations having been obtained from on an ongoing evaluation of the suggested variant (col. 7, line 17-50, the results obtained from a given period or observed interval may be used to derived the input parameters of the next iteration of model execution; and the results or output parameters of the model execution may indicate the tunable parameter settings of the next observed interval of execution; continuing running after the optimal tunable parameters are found; the optimization coordinator may provide suggested tuning parameter values); 
performing, by the one or more computing devices, non-parametric regression, based on the intermediate evaluations and the prior evaluations, to determine whether to perform early-stopping of the ongoing evaluation of the suggested variant (col. 4, line 49-67, col. 18, line 53-67, col. 19, line 1-17,  having identified the objective function and the tunable parameters, the optimization tool may generate a Bayesian optimization model using Gaussian process priors to represent the execution environment to be maximized; a number of iterations of executions of the Bayesian model using Gaussian Process priors may be performed, interleaved with iterations of execution results collection from the environment; a number of iteration of model execution may be performed, interleaved with the collection of metrics from execution environment, with tunable parameters of the execution environment set based on the output parameters of a previous model execution iteration; after each observation collection, a determination may be made whether the targeted optimization objective has been attained; if a determination is made after an observation collection interval that the desired optimization goal has been met, the tunable parameters settings which led to the attainment of the goal may optionally be saved to a persistent storage repository or knowledge base; the optimization task may then be terminated, noted, Bayesian Model is interpreted as non-parametric regression); 
and in response to determining that early-stopping is to be performed, causing, by the one or more computing devices, early-stopping to be performed in respect of the ongoing evaluation or providing an indication that early-stopping should be performed (col. 18, line 53-67, col. 19, line 1-17,  a number of iteration of model execution may be performed, interleaved with the collection of metrics from execution environment, with tunable parameters of the execution environment set based on the output parameters of a previous model execution iteration; after each observation collection, a determination may be made whether the targeted optimization objective has been attained; if a determination is made after an observation collection interval that the desired optimization goal has been met, the tunable parameters settings which led to the attainment of the goal may optionally be saved to a persistent storage repository or knowledge base; the optimization task may then be terminated, noted, termination of the optimization task when the desired optimization goal has been met, which is interpreted as early-stopping to be performed in respect of the ongoing evaluation or providing an indication that early-stopping should be performed; also see col. 7, line 25-51). 
Regarding claim 2, Dirac teaches all claimed limitations as set forth in rejection of claim 1, further teaches wherein performing, by the one or more computing devices, non-parametric regression to determine whether to perform early-stopping of the ongoing evaluation of the suggested variant comprises: determining, by the one or more computing devices based on the non-parametric regression, a probability of a final performance of the suggested variant exceeding a current best performance as indicated by one of the prior evaluations of performance of a prior variant; determining, by the one or more computing devices, whether to perform early-stopping of the ongoing evaluation based on a comparison of the determined probability with a threshold (col. 4, line 15-20, col. 17, line 51-67, col. 18, line 53-67, col. 19, line 1-17,  a number of iteration of model execution may be performed, interleaved with the collection of metrics from execution environment, with tunable parameters of the execution environment set based on the output parameters of a previous model execution iteration; after each observation collection, a determination may be made whether the targeted optimization objective has been attained; if a determination is made after an observation collection interval that the desired optimization goal has been met, the tunable parameters settings which led to the attainment of the goal may optionally be saved to a persistent storage repository or knowledge base; the optimization task may then be terminated; the objective function for which an optimal value is to be found may be identified, that is, the manner in which an objective function’s value is to be computed based on one or more execution results such as throughput, average or percentile-based response times, resource reservation costs, and the like the objective function may depend on multiple execution result metrics; also see col. 7, line 25-51). 
Regarding claim 3, Dirac teaches all claimed limitations as set forth in rejection of claim 1 or claim 2, further teaches wherein performing, by the one or more computing devices, non-parametric regression to determine whether to perform early-stopping of the ongoing evaluation of the suggested variant comprises: measuring, by the one or more computing devices, a similarity between a performance curve that is based on the intermediate evaluations and a performance curve corresponding to performance of a current best variant that is based on the prior evaluation for the current best variant (col. 17, line 51-67, col. 18, line 53-67, col. 19, line 1-17,  a number of iteration of model execution may be performed, interleaved with the collection of metrics from execution environment, with tunable parameters of the execution environment set based on the output parameters of a previous model execution iteration; after each observation collection, a determination may be made whether the targeted optimization objective has been attained; if a determination is made after an observation collection interval that the desired optimization goal has been met, the tunable parameters settings which led to the attainment of the goal may optionally be saved to a persistent storage repository or knowledge base; the optimization task may then be terminated; the objective function for which an optimal value is to be found may be identified, that is, the manner in which an objective function’s value is to be computed based on one or more execution results such as throughput, average or percentile-based response times, resource reservation costs, and the like the objective function may depend on multiple execution result metrics; also see col. 7, line 25-51). 
Regarding claim 4, Dirac teaches all claimed limitations as set forth in rejection of claim 1, 2 or 3, further teach performing, by the one or more computing devices, transfer learning to obtain initial values for the one or more adjustable parameters, wherein performing, by the one or more computing devices, transfer learning comprises: identifying, by the one or more computing devices, a plurality of prior optimization procedures, the plurality of prior optimization procedures organized in a sequence; and building, by the one or more computing devices, a plurality of Gaussian Process regressors respectively for the plurality of prior optimization procedures, wherein the Gaussian Process regressor for each prior optimization procedure is trained on one or more residuals relative to the Gaussian Process regressor for the previous prior optimization procedure in the sequence (col. 4, line 49-67, a number of iterations of executions of the Bayesian model using Gaussian Process priors may be performed, interleaved with iterations of execution results collection from the environment; the iteration of model execution and observation collection may be repeated until either the targeted extremum of the objective function has been attained or until the resources available for the optimization task have been exhausted; also see col. 7, line 25-51). 
Regarding claim 5, Dirac teaches a computer system operable to suggest trial parameters, the computer system comprising: 
a database that stores one or more results respectively associated with one or more trials of a study, the one or more trials for the study respectively comprising one or more sets of values for one or more adjustable parameters associated with the study, the result for each trial comprising an evaluation of the corresponding set of values for the one or more adjustable parameters (col. 7, line 25-62, col. 18, line 53-67, col. 19, line 1-17,  a number of iteration of model execution may be performed, interleaved with the collection of metrics from execution environment, with tunable parameters of the execution environment set based on the output parameters of a previous model execution iteration; after each observation collection, a determination may be made whether the targeted optimization objective has been attained; records of the intermediate results of the optimization procedure may be also be stored in repository); 
one or more processors; and one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors, cause the computer system to perform operations (Fig. 10, paragraph [20], line 2-24), the operations comprising: 
performing one or more black-box optimization techniques optimization techniques to generate a suggested trial based at least in part on the one or more results and the one or more sets of values respectively associated with the one or more results, the suggested trial including a suggested set of values for the one or more adjustable parameters (col. 4, line 49-67, col. 17, line 51-67, col. 18, line 48-67, col. 19, line 1-17,  a number of iterations of executions of the Bayesian model using Gaussian Process priors may be performed, interleaved with iterations of execution results collection from the environment; the iteration of model execution and observation collection may be repeated until either the targeted extremum of the objective function has been attained or until the resources available for the optimization task have been exhausted; the optimization service or tool may appear to be the equivalent of a black box which automatically analyzes the execution results of the client’s application and provides recommendation for tunable parameter settings; a number of iteration of model execution may be performed, interleaved with the collection of metrics from execution environment, with tunable parameters of the execution environment set based on the output parameters of a previous model execution iteration; after each observation collection, a determination may be made whether the targeted optimization objective has been attained; if a determination is made after an observation collection interval that the desired optimization goal has been met, the tunable parameters settings which led to the attainment of the goal may optionally be saved to a persistent storage repository or knowledge base); 
accepting an adjustment to the suggested trial from a user, the adjustment comprising at least one change to the suggested set of values to form an adjusted set of values (col. 3, line 19-24, col. 17, line 51-67, col. 18, line 53-67, col. 19, line 1-35, the client simply specify or indicate various properties or characteristics of the software execution environment optimization target, the tunable parameters of interest, and/or constraints (if any) to be placed on the resources used for the optimization task itself; the optimization tool or service is responsible for executing the software components for one or more observation collection intervals, the initial values be to be used for various tunable parameters may be identified; the boundaries (e.g. start times and end times) for various observation collection intervals may be identified; at least some of the optimization task’s parameters may be indicated via programmatic interfaces by clients on whose behalf the execution environment is established, and on whose behalf the optimization task is being performed a number of iteration of model execution may be performed, interleaved with the collection of metrics from execution environment, with tunable parameters of the execution environment set based on the output parameters of a previous model execution iteration, noted, setting tunable parameter based on the output parameters of a previous execution iteration, which read on accepting an adjustment to the suggested trial from a user, the adjustment comprising at least one change to the suggested set of values to form an adjusted set of values as claimed); 
receiving a new result obtained through evaluation of the adjusted set of values;  and associating the new result and the adjusted set of values with the study in the database (col. 7, line 57-67, col. 17, line 51-67, col. 18, line 53-67, col. 19, line 1-17, a number of iteration of model execution may be performed, interleaved with the collection of metrics from execution environment, with tunable parameters of the execution environment set based on the output parameters of a previous model execution iteration; after each observation collection, a determination may be made whether the targeted optimization objective has been attained; if a determination is made after an observation collection interval that the desired optimization goal has been met, the tunable parameters settings which led to the attainment of the goal may optionally be saved to a persistent storage repository or knowledge base; records of the intermediate results of the optimization procedure may also be stored in repository, such intermediate results may serve, for example, as knowledge base for later optimization attempts). 
Regarding claim 6, Dirac teaches all claimed limitations as set forth in rejection of claim 5, further teach wherein the operations further comprise: generating a second suggested trial based at least in part on the new result for the adjusted set of values, the second suggested trial including a second suggested set of values for the one or more adjustable parameters (col. 18, line 53-67, col. 19, line 1-17,  a number of iteration of model execution may be performed, interleaved with the collection of metrics from execution environment, with tunable parameters of the execution environment set based on the output parameters of a previous model execution iteration; also see col. 7, line 25-51). 
Regarding claim 10, Dirac teaches all claimed limitations as set forth in rejection of claim 5, further teach wherein the operations further comprise: performing a plurality of rounds of generation of suggested trials; receiving a change to a feasible set of values for at least one of the one or more adjustable parameters between at least two of the plurality of rounds of generation of suggested trials (col. 17, line 51-67, col. 18, line 53-67, col. 19, line 1-17, a number of iteration of model execution may be performed, interleaved with the collection of metrics from execution environment, with tunable parameters of the execution environment set based on the output parameters of a previous model execution iteration; after each observation collection, a determination may be made whether the targeted optimization objective has been attained; if a determination is made after an observation collection interval that the desired optimization goal has been met, the tunable parameters settings which led to the attainment of the goal may optionally be saved to a persistent storage repository or knowledge base) - NOTED: Claim 10 is objected as improper multiple dependent claim as shown above. For the purpose of examination, claim 10 is examined as dependent claim of claim 5.
Regarding claim 11, Dirac teaches all claimed limitations as set forth in rejection of any of claims 5-10, further teaches wherein the operations further comprise: receiving a plurality of requests for additional suggested trials for the study; batching at least a portion of the plurality of requests together; and generating, as a batch, the additional suggested trials in response to the plurality of requests (col. 11, line 50-67, col. 12, 1-33, each iteration of the batch-mode application may result in a collection of a set of observations used for the next iteration of execution of the GP-based model being used for optimization; the input parameters of the GP-based model may be adjusted based on the results of the execution, and the results of the next iteration of the model may be used to modify one or more tunable parameter settings for the next iteration) - NOTED: Claim 11 is objected as improper multiple dependent claim as shown above. For the purpose of examination, claim 11 is examined as dependent claim of claim 5. 
Regarding claim 12, Dirac teaches all claimed limitations as set forth in rejection of any of claims 5-11, further teaches wherein the operations further comprise: receiving intermediate statistics associated with an ongoing trial; and performing non-parametric regression on the intermediate statistics to determine whether to perform early stopping of the ongoing trial (col. 4, line 49-67, col. 18, line 53-67, col. 19, line 1-17,  having identified the objective function and the tunable parameters, the optimization tool may generate a Bayesian optimization model using Gaussian process priors to represent the execution environment to be maximized; a number of iterations of executions of the Bayesian model using Gaussian Process priors may be performed, interleaved with iterations of execution results collection from the environment; a number of iteration of model execution may be performed, interleaved with the collection of metrics from execution environment, with tunable parameters of the execution environment set based on the output parameters of a previous model execution iteration; after each observation collection, a determination may be made whether the targeted optimization objective has been attained; if a determination is made after an observation collection interval that the desired optimization goal has been met, the tunable parameters settings which led to the attainment of the goal may optionally be saved to a persistent storage repository or knowledge base; the optimization task may then be terminated, noted, Bayesian Model is interpreted as non-parametric regression)- NOTED: Claim 12 is objected as improper multiple dependent claim as shown above. For the purpose of examination, claim 12 is examined as dependent claim of claim 5. 
Regarding claim 13, Dirac teaches all claimed limitations as set forth in rejection of any of claims 5-12, further teaches wherein the operations further comprise performing transfer learning to obtain initial values for the one or more adjustable parameters, wherein performing transfer learning comprises: identifying a plurality of studies, the plurality of studies organized in a sequence; and building a plurality of Gaussian Process regressors respectively for the plurality of studies, wherein the Gaussian Process regressor for each study is trained on one or more residuals relative to the Gaussian Process regressor for the previous study in the sequence (col. 4, line 49-67, col. 18, line 53-67, col. 19, line 1-17,  having identified the objective function and the tunable parameters, the optimization tool may generate a Bayesian optimization model using Gaussian process priors to represent the execution environment to be maximized; a number of iterations of executions of the Bayesian model using Gaussian Process priors may be performed, interleaved with iterations of execution results collection from the environment; a number of iteration of model execution may be performed, interleaved with the collection of metrics from execution environment, with tunable parameters of the execution environment set based on the output parameters of a previous model execution iteration; after each observation collection, a determination may be made whether the targeted optimization objective has been attained; if a determination is made after an observation collection interval that the desired optimization goal has been met, the tunable parameters settings which led to the attainment of the goal may optionally be saved to a persistent storage repository or knowledge base) NOTED: Claim 13 is objected as improper multiple dependent claim as shown above. For the purpose of examination, claim 13 is examined as dependent claim of claim 5. 
As per claims 15-16, these claims are rejected on grounds corresponding to the same rationales given above for rejected claims 5-6 respectively and are similarly rejected.
Regarding claim 21, Dirac teaches all claimed limitations as set forth in rejection of any of claims 15-16, further teach wherein generating, by the one or more computing devices, the suggested trial based at least in part on the one or more results and the one or more sets of values comprises: requesting, by the one or more computing devices via an internal abstract policy, generation of the suggested trial by an external custom policy provided by the user; and receiving, by the one or more computing devices, the suggested trial from the external custom policy provided by the user (Dirac, col. 3, line 19-24, col. 19, line 15-35, the client simply specify or indicate various properties or characteristics of the software execution environment optimization target, the tunable parameters of interest, and/or constraints (if any) to be placed on the resources used for the optimization task itself; the optimization tool or service is responsible for executing the software components for one or more observation collection intervals, the initial values be to be used for various tunable parameters may be identified; the boundaries (e.g. start times and end times) for various observation collection intervals may be identified; at least some of the optimization task’s parameters may be indicated via programmatic interfaces by clients on whose behalf the execution environment is established, and on whose behalf the optimization task is being performed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al. (U.S. Patent No. 10,257,275 B1) in view of Desautels et al. (“Parallelizing Exploration-Exploitation Tradeoffs in Gaussian Process Bandit Optimization”; Journal of Machine Learning Research (2014)).
Regarding claim 7, Dirac teach all claimed limitations as set forth in rejection of claim 5 or 6, but does not explicitly disclose: wherein the operations further comprise performing a plurality of rounds of generation of suggested trials using at least two different black-box optimization techniques. 
Desautels teaches: wherein the operations further comprise performing a plurality of rounds of generation of suggested trials using at least two different black-box optimization techniques (page 4077-4079, Fig. 2 presents several black-box optimization techniques that are sequential, performing one round at each iteration).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the operations further comprise performing a plurality of rounds of generation of suggested trials using at least two different black-box optimization techniques to provide efficient algorithms into tuning software environment of Dirac.
Motivation to do so would be to include wherein the operations further comprise performing a plurality of rounds of generation of suggested trials using at least two different black-box optimization techniques to provide efficient algorithms for optimization.
Regarding claim 8, Dirac as modified by Desautels teach all claimed limitations as set forth in rejection of claim 7, further teach wherein the operations further comprise automatically and dynamically changing black-box optimization techniques between at least two of the plurality of rounds of generation of suggested trials (Desautels, Fig. 5, the algorithm tended to run fully sequentially at the beginning, but quite rapidly switched to maximal parallelism). 
Regarding claim 9, Dirac teaches all claimed limitations as set forth in rejection of any claims 5-8, but do not explicitly disclose wherein the one or more black-box optimization techniques are stateless so as to enable switching between black-box optimization techniques during the study. 
Desautels teaches: wherein the one or more black-box optimization techniques are stateless so as to enable switching between black-box optimization techniques during the study (Desautels, page 4057, section 3, “problem setting and background”, the optimization technique only relies on the history of state x and of the values f(x), no internal states of the optimization algorithm being maintained, thus, it implies being stateless)
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the one or more black-box optimization techniques are stateless so as to enable switching between black-box optimization techniques during the study into tuning software environment of Dirac.
Motivation to do so would be to include wherein the one or more black-box optimization techniques are stateless so as to enable switching between black-box optimization techniques during the study to provide efficient algorithms for optimization.
NOTED: as claim 9 is objected as improper multiple dependent claim as shown above. Therefore, claim is examined as dependent claim of claim 5.
Regarding claim 17, Dirac teaches all claimed limitations as set forth in rejection of claim 16, further teaches wherein: generating, by the one or more computing devices, the suggested trial comprises performing, by the one or more computing devices, a first black-box optimization technique to generate the suggested trial based at least in part on the one or more results and the one or more sets of values (Dirac, col. 4, line 49-67, col. 18, line 53-67, col. 19, line 1-17,  having identified the objective function and the tunable parameters, the optimization tool may generate a Bayesian optimization model using Gaussian process priors to represent the execution environment to be maximized; a number of iterations of executions of the Bayesian model using Gaussian Process priors may be performed, interleaved with iterations of execution results collection from the environment; a number of iteration of model execution may be performed, interleaved with the collection of metrics from execution environment, with tunable parameters of the execution environment set based on the output parameters of a previous model execution iteration); but do not explicitly disclose: generating, by the one or more computing devices, the second suggested trial comprises performing, by the one or more computing devices, a second black-box optimization technique to generate the second suggested trial based at least in part on the new result for the adjusted set of values; wherein the second black-box optimization technique is different from the first black-box optimization technique.
Desautels teaches: generating, by the one or more computing devices, the second suggested trial comprises performing, by the one or more computing devices, a second black-box optimization technique to generate the second suggested trial based at least in part on the new result for the adjusted set of values; wherein the second black-box optimization technique is different from the first black-box optimization technique (page 4077-4079, Fig. 2 presents several black-box optimization techniques that are sequential, performing one round at each iteration).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the second suggested trial comprises performing, by the one or more computing devices, a second black-box optimization technique to generate the second suggested trial based at least in part on the new result for the adjusted set of values; wherein the second black-box optimization technique is different from the first black-box optimization technique into tuning software environment of Dirac.
Motivation to do so would be to include the second suggested trial comprises performing, by the one or more computing devices, a second black-box optimization technique to generate the second suggested trial based at least in part on the new result for the adjusted set of values; wherein the second black-box optimization technique is different from the first black-box optimization technique to provide efficient algorithms for optimization.
Regarding claim 18, Dirac as modified by Desautels teach all claimed limitations as set forth in rejection of claim 17, further teach prior to performing, by the one or more computing devices, the second black-box optimization technique to generate the second suggested trial, receiving, by the one or more computing devices, a user input that selects the second black-box optimization technique from a plurality of available black-box optimization techniques (Dirac, col. 3, line 19-24, col. 19, line 15-35, the client simply specify or indicate various properties or characteristics of the software execution environment optimization target, the tunable parameters of interest, and/or constraints (if any) to be placed on the resources used for the optimization task itself; the optimization tool or service is responsible for executing the software components for one or more observation collection intervals, the initial values be to be used for various tunable parameters may be identified; the boundaries (e.g. start times and end times) for various observation collection intervals may be identified; at least some of the optimization task’s parameters may be indicated via programmatic interfaces by clients on whose behalf the execution environment is established, and on whose behalf the optimization task is being performed).
Regarding claim 19, Dirac as modified by Desautels teach all claimed limitations as set forth in rejection of claim 17, further teach prior to performing, by the one or more computing devices, the second black-box optimization technique to generate the second suggested trial, automatically selecting, by the one or more computing devices, the second black-box optimization technique from a plurality of available black-box optimization techniques (Desautels, page 4077-4079, Fig. 2 presents several black-box optimization techniques that are sequential, performing one round at each iteration).
Regarding claim 20, Dirac as modified by Desautels teach all claimed limitations as set forth in rejection of claim 19, further teach wherein automatically selecting, by the one or more computing devices, the second black-box optimization technique from the plurality of available black-box optimization techniques comprises automatically selecting, by the one or more computing devices, the second black-box optimization technique from the plurality of available black-box optimization techniques based at least in part on one or more of: a total number of trials associated with the study; a total number of adjustable parameters associated with the study; and a user-defined setting indicative of a desired processing time (Dirac, col. 19, line 15-35, the optimization tool or service is responsible for executing the software components for one or more observation collection intervals, the initial values be to be used for various tunable parameters may be identified; the boundaries (e.g. start times and end times) for various observation collection intervals may be identified; at least some of the optimization task’s parameters may be indicated via programmatic interfaces by clients on whose behalf the execution environment is established, and on whose behalf the optimization task is being performed).
Regarding claim 21, Dirac as modified by Desautels teach all claimed limitations as set forth in rejection of claim 17-19, further teach wherein generating, by the one or more computing devices, the suggested trial based at least in part on the one or more results and the one or more sets of values comprises: requesting, by the one or more computing devices via an internal abstract policy, generation of the suggested trial by an external custom policy provided by the user; and receiving, by the one or more computing devices, the suggested trial from the external custom policy provided by the user (Dirac, col. 3, line 19-24, col. 19, line 15-35, the client simply specify or indicate various properties or characteristics of the software execution environment optimization target, the tunable parameters of interest, and/or constraints (if any) to be placed on the resources used for the optimization task itself; the optimization tool or service is responsible for executing the software components for one or more observation collection intervals, the initial values be to be used for various tunable parameters may be identified; the boundaries (e.g. start times and end times) for various observation collection intervals may be identified; at least some of the optimization task’s parameters may be indicated via programmatic interfaces by clients on whose behalf the execution environment is established, and on whose behalf the optimization task is being performed).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al. (U.S. Patent No. 10,257,275 B1) in view of Speare et al. (U.S. Patent No. 10,877,654 B1).
Regarding claim 14, Dirac teaches all claimed limitations as set forth in rejection of any of claims 5-13, but does not explicitly disclose wherein the operations further comprise providing for display a parallel coordinates visualization of the one or more results and the one or more sets of values for the one or more adjustable parameters. 
Speare teaches: wherein the operations further comprise providing for display a parallel coordinates visualization of the one or more results and the one or more sets of values for the one or more adjustable parameters (Fig. 6 col. 10, line 60-67, col. 12, line 40-47, Fig. 6 illustrates a visualization 619 showing a distribution of the optimized P1 values and the number of entities having each optimized P1 values in association with parameter for optimizing 607, which read on wherein the operations further comprise providing for display a parallel coordinates visualization of the one or more results and the one or more sets of values for the one or more adjustable parameters) NOTED: Claim 14 is objected as improper multiple dependent claim as shown above. For the purpose of examination, claim 14 is examined as dependent claim of claim 5.
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include providing for display a parallel coordinates visualization of the one or more results and the one or more sets of values for the one or more adjustable parameters into tuning software environment of Dirac.
Motivation to do so would be to include providing for display a parallel coordinates visualization of the one or more results and the one or more sets of values for the one or more adjustable parameters to provide a visualization showing statistics about optimization values for the target parameter associated with each of the entities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168